           Case 3:20-cv-00951-VLB Document 8 Filed 07/20/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


                                       :
 GIOVANNI TORRES,                      :
     Plaintiff,                        :
                                       :
        v.                             :           No. 3:20-cv-951 (VLB)
                                       :
 DOC,                                  :
        Defendant.                     :
                                       :


                                      ORDER

      Plaintiff, Giovanni Torres, currently confined at Garner Correctional

Institution in Newtown, Connecticut, has filed a complaint pro se under 42 U.S.C.

§ 1983. Plaintiff names one defendant, the Department of Correction (“DOC”). He

alleges that correctional staff are not properly supervising inmates. Plaintiff

seeks injunctive relief.

      Under 28 U.S.C. § 1915A (2000), the court must review prisoner civil

complaints and dismiss any portion of the complaint that is frivolous or

malicious, that fails to state a claim upon which relief may be granted, or that

seeks monetary relief from a defendant who is immune from such relief. Id. This

requirement applies both when plaintiff pays the filing fee and when he proceeds

in forma pauperis. See Carr v. Dvorin, 171 F.3d 115, 116 (2d Cir. 1999) (per

curiam).

      In reviewing a pro se complaint, the court must assume the truth of the

allegations, and interpret them liberally to “raise the strongest arguments [they]

suggest[].” Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007). Although detailed
          Case 3:20-cv-00951-VLB Document 8 Filed 07/20/20 Page 2 of 3



allegations are not required, the complaint must include sufficient facts to afford

the defendants fair notice of the claims and the grounds upon which they are

based and to demonstrate a right to relief. Bell Atlantic v. Twombly, 550 U.S. 544,

555-56 (2007). Conclusory allegations are not sufficient. Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). The plaintiff must plead “enough facts to state a claim to

relief that is plausible on its face.” Twombly, 550 U.S. at 570. Nevertheless, it is

well-established that “pro se complaints ‘must be construed liberally and

interpreted to raise the strongest arguments that they suggest.’” Sykes v. Bank

of Am., 723 F.3d 399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474 (2d Cir. 2006)); see also Tracy v. Freshwater, 623 F.3d

90, 101-02 (2d Cir. 2010) (discussing special rules of solicitude for pro se

litigants).

                                    I. Allegations

       Correctional officers, captains, nurses, counselors, and mental health

workers bring their cell phones to work. Doc. #1 at 4. They spend the day using

their phones or chewing tobacco. Id. They do not make rounds as often as they

should, and when they do, they do not look into the cells. Id. They do not wear

masks or permit inmates to clean their cells. Id. at 5.

                                    II. Discussion

       Plaintiff names only one defendant, the Department of Correction, a state

agency. Section 1983 requires that each defendant be a person acting under

color of state law. 42 U.S.C. § 1983 (“Every person who under color of any

statute, ordinance, regulation, custom or usage of any State … subjects or



                                          2
         Case 3:20-cv-00951-VLB Document 8 Filed 07/20/20 Page 3 of 3



causes to be subjected….”). State agencies, however, are not persons within the

meaning of section 1983.    See Will v. Michigan Dep’t of State Police, 491 U.S. 58,

71 (1989) (state agencies cannot be sued under section 1983); Bhatia v.

Connecticut Dep’t of Children & Families, 317 F. App’x 51, 52 (2d Cir. 2009)

(same); Santos v. Connecticut Dep’t of Corr., 3:04-CV-1562(JCH)(HBF), 2005 WL

2123543, at *3 (D. Conn. Aug. 29, 2005) (observing that “[n]either a Department of

Correction not a correctional institution is a person “subject to liability under

section 1983”). Accordingly, all claims are dismissed.

      In addition, plaintiff does not allege that he suffered any injury as a result

of the actions he describes in the complaint and the actions of correctional staff,

using cell phones, chewing tobacco, and conducting cursory inspections, sound

in negligence, which is not cognizable under section 1983. See Davidson v.

Cannon, 474 U.S. 344, 347-48 (1986) (negligent failure to protect from harm

caused by another inmate insufficient to state constitutional violation); Poe v.

Leonard, 282 F.3d 123, 145 (2d Cir. 2001) (“mere negligence is insufficient as a

matter of law to state a claim under section 1983”). Thus, amendment to name

proper defendants would be futile.

CONCLUSION

      The Complaint is DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1).

      SO ORDERED.

      Dated this 20th day of July 2020 at Hartford, Connecticut.

                                             /s/
                                       Vanessa L. Bryant
                                       United States District Judge



                                          3
